                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                     CIVIL ACTION NO. 5:19-CV-00051-KDB-DCK
 EARTHKIND, LLC,

          Plaintiff/Counterclaim Defendant,

    v.

 THE LEBERMUTH COMPANY INC. and
 ROBERT M. BROWN,

          Defendant/Counterclaim/                               ORDER
          Third-Party Plaintiffs,

     v.

 KARI WARBERG BLOCK and JAMES
 JOHN BLOCK, II,

          Third-Party Defendants.


   THIS MATTER is before the Court on Defendants The Lebermuth Company, Inc.’s

(“Lebermuth”) and Robert M. Brown’s (“Brown”) (collectively, “Defendants”) Motion to Compel

Production and to Authorize Defendants’ Perfumery Expert to Conduct Tests. (Doc. No. 63).

Defendants move the Court for an order compelling Plaintiff Earthkind, LLC (“Earthkind”) to

produce a sample of the oil currently used in its Fresh Cab product and to permit Defendants’

perfumery expert, Jim Fuchs, to perform tests on the oil in accordance with the Amended Consent

Protective Order (Doc. No. 52) and the Consent Protocol for Handling Physical Evidence (Doc.

No. 47). For the reasons more fully explained below, the Court will grant Defendants’ request to

compel Earthkind to produce a sample of the oil but deny Defendants’ request to authorize Jim

Fuchs, an employee of Lebermuth, to receive and test the oil sample. Instead, the Court will order

the Defendants to obtain an independent expert, one that is not an employee of Lebermuth, to

                                                1

      Case 5:19-cv-00051-KDB-DCK Document 80 Filed 01/19/21 Page 1 of 5
receive and test the oil. Additionally, the Court will designate the oil sample as “Attorney Eyes

Only.”

                                      I.   BACKGROUND

   Between 2005 and May 2017, Lebermuth supplied a fragrance product called “Canadian

Wilderness Oil” to Earthkind which Earthkind then used in its rodent repellant called “Fresh Cab.”

Relevant to this motion are Defendants’ counterclaims for breach of contract, violation of the

Trade Secrets Protection Act, and unfair and deceptive trade practices against Earthkind, Kari

Block, and James John Block. Defendants allege that Earthkind, Kari Block, and James Block

violated the parties’ confidentiality and non-disclosure agreements when they used Defendants’

confidential information to reverse engineer Canadian Wilderness Oil. In particular, Defendants

allege that they worked with a third-party, International Flavors and Fragrances, Inc. (“IFF”), to

create a duplicate of Lebermuth’s Canadian Wilderness Oil that IFF then sold to Earthkind to use

in its Fresh Cab product.

   On August 19, 2020, Defendants served their second set of discovery requests on Earthkind.

Defendants requested a sample of the current oil used in Earthkind’s Fresh Cab, which is oil

produced by IFF. Earthkind objected to the request on the grounds that the oil “may be subject to

confidentiality restrictions between Earthkind and [IFF]”; “[t]he protective order is unlikely to

protect such information because it likely will be shared with Jim Fuchs of Lebermuth, direct

competitor to IFF”; and “to the extent Defendants seek a sample of the oil supplied by IFF,

Defendants should request that production from IFF directly.” (Doc. Nos. 64, at 4; 64-1, at 9-10).

   On September 15, 2020, Defendants served a subpoena on IFF requesting, among other things,

a copy of the formula for the oil used in Earthkind’s Fresh Cab. Defendants also prepared an

Amended Consent Protective Order so certain confidentiality protections would be extended to



                                                2

      Case 5:19-cv-00051-KDB-DCK Document 80 Filed 01/19/21 Page 2 of 5
third-parties like IFF. IFF produced an ingredient list but has refused to produce a copy of formula

on the grounds that such information is a trade secret, commercially sensitive, and proprietary

information.

   The parties have engaged in discussions over production of a sample of the oil since the

discovery responses but have been unable to come to an agreement about production of the oil.

Accordingly, Defendants filed the present motion requesting the Court compel Earthkind to

produce a sample of the oil.

                                   II.      LEGAL STANDARD

   The rules of discovery are to be accorded broad and liberal construction. Herbert v. Lando,

441 U.S. 153, 177 (1979); CareFirst of Md., Inc. v. Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390,

402 (4th Cir. 2003). Federal Rule of Civil Procedure 26(b)(1) provides that:

       Parties may obtain discovery regarding any nonprivileged matter that is relevant to
       any party’s claim or defense and proportional to the needs of the case, considering
       the importance of the issues at stake in the action, the amount in controversy, the
       parties’ relative access to relevant information, the parties’ resources, the
       importance of the discovery in resolving the issues, and whether the burden or
       expense of the proposed discovery outweighs its likely benefit. Information within
       this scope of discovery need not be admissible in evidence to be discoverable.

Fed. R. Civ. P. 26(b)(1). Rule 37 of the Federal Rules of Civil Procedure allows a party to move

for an order compelling discovery after the parties have conferred or attempted to confer in an

effort to obtain the discovery without court action. Fed. R. Civ. P. 37(a)(1).

                                         III.   DISCUSSION

   In response to Defendants’ Motion to Compel, Earthkind argues that Defendants’ Motion

disregards the highly confidential nature of IFF’s oil and that any sample of the oil should be

sought from IFF directly. Additionally, Earthkind argues that production of IFF’s oil is irrelevant

and not proportional to the needs of this case because Defendants already received an ingredient



                                                  3

      Case 5:19-cv-00051-KDB-DCK Document 80 Filed 01/19/21 Page 3 of 5
list from IFF showing that the oils are not the same. Finally, Earthkind vehemently opposes Jim

Fuchs, Lebermuth’s in-house perfumer expert, receiving and testing the sample oil.

    However, Earthkind’s confidentiality concerns can be adequately protected by the Amended

Consent Order and designation of “Attorney Eyes Only.” Furthermore, there is no question that

Earthkind is in possession of the requested oil (having purchased it from IFF) and Defendants may

properly seek a sample of the oil from Earthkind. As for Earthkind’s proportionality argument,

obtaining a sample of the oil is highly relevant to Defendants’ claims that Earthkind worked with

IFF to reverse engineer Canadian Wilderness Oil. While an ingredient list of IFF’s oil has been

produced, Defendants correctly point out that an ingredient list is insufficient to determine whether

or not IFF’s oil is materially different from Lebermuth’s Canadian Wilderness Oil. For example,

the ingredient list does not contain percentages for each ingredient. It is possible that the different

ingredients make up only a small percentage of the formula and the differences between the oils

are not material. Moreover, Defendants claim that the fragrance industry often uses synonyms for

the same ingredients and that at least one of the ingredients on IFF’s list is the same as an ingredient

in Lebermuth’s Canadian Wilderness Oil but is listed as a different name. A sample of the oil and

the ability to test the oil is thus highly relevant to Defendant’s counterclaim and is proportional to

the needs of the case.

    Regarding who should test the oil, Earthkind opposes production of the oil to Defendants’

perfumer expert Jim Fuchs. Fuchs is Lebermuth’s Perfumer and Manager of Research and

Development, and played a crucial role in developing the formula for Lebermuth’s Canadian

Wilderness Oil. Earthkind is concerned Fuchs may reverse engineer IFF’s oil for Lebermuth’s

benefit if he receives and tests the sample. Accordingly, Earthkind asks that if the Court orders a

sample of the oil to be produced, it require the sample be produced to an independent expert who



                                                   4

       Case 5:19-cv-00051-KDB-DCK Document 80 Filed 01/19/21 Page 4 of 5
does not work for and has not worked for Lebermuth. The Court finds that Earthkind’s concerns

are appropriately addressed by designating the sample of IFF’s oil “Attorney Eyes Only” and

ordering Defendants to identify an independent expert, who is not and has not been an employee

of Lebermuth, to receive and test the sample oil.

                                         IV.     ORDER

   IT IS THEREFORE ORDERED that:

   (1) Defendants’ Motion to Compel, (Doc. No. 63), is GRANTED to the extent that it

       requests Earthkind produce a sample of IFF’s oil, but DENIED to the extent it requests

       the Court authorize Jim Fuchs to receive and test the oil sample;

   (2) Earthkind SHALL produce a sample of the IFF oil used in its Fresh Cab product within 7

       days pursuant to the Consent Protocol for Handling Physical Evidence (Doc. No. 47).

       The sample oil shall be designated as “Attorney Eyes Only;” and

   (3) Defendants SHALL identify an expert, who is not and has not been an employee of

       Lebermuth, to receive and test the sample oil.

SO ORDERED.


                                      Signed: January 19, 2021




                                                 5

      Case 5:19-cv-00051-KDB-DCK Document 80 Filed 01/19/21 Page 5 of 5
